Citation Nr: 1635461	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  10-36 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for lumbar strain, multilevel degenerative joint disease and degenerative disc disease.  

2.  Entitlement to an initial compensable disability rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal of August 2009 and December 2009 rating decisions of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In an April 2015 decision, the Board denied the issues of entitlement to initial increased disability ratings for service-connected lumbar spine disability and bilateral hearing loss.  The Veteran subsequently appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2016 memorandum decision, the Court reversed the Board's denial of increased initial disability ratings for the lumbar spine disability and bilateral hearing loss, and remanded the matter to the Board with instructions to remand the issues for additional development and further adjudication.  In the remand below, the Board will implement the Court's memorandum decision.  


REMAND

The March 2016 memorandum decision specifically found that the Board's reasons and bases for its denial of the claim for an initial increased disability rating for the lumbar spine disability were inadequate because they relied on an internally inconsistent VA orthopedic examination conducted April 2013.  The April 2013 VA examiner found that there was no pain associated with movement, flare-ups, and or repetitive use, while simultaneously noting pain on movement with repetition and objective evidence of painful motion with range of motion testing of the lumbar spine.  

VA examination reports must also comply with the language of 38 C.F.R. § 4.59 by evaluating range of motion "for pain on both active and passive motion, in weight bearing and nonweight-bearing."  Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  38 C.F.R. § 4.59 also requires testing range of motion of the opposite undamaged joint, if possible.  Id.  The Veteran's August 2009 and April 2013 VA orthopedic examination reports do not adequately comply with 38 C.F.R. § 4.59 as interpreted by the United States Court of Appeals for Veterans Claims.

The March 2016 memorandum decision also determined that the Board improperly relied on its own medical judgment in finding a March 2013 VA audiology examination reflected improvement in the Veteran's hearing since an earlier September 2009 VA audiology examination.  

Because the Board relied on inadequate examinations, the Court set aside and remanded the Board's decision with respect to the claims of entitlement to initial increased disability ratings for lumbar strain with multilevel degenerative joint disease and disc disease and for bilateral hearing loss for further development and readjudication.  Accordingly, the Veteran must be provided adequate VA orthopedic and audiological examinations.  

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded a VA audiological examination to determine the severity of his service-connected bilateral hearing loss.  The Veteran's electronic claims file must be made available to and reviewed by the clinician in conjunction with the examination.  All findings and diagnoses must be fully reported.  Any indicated diagnostic tests and studies must be accomplished, to include a current audiogram, with pure tone threshold in decibels and Maryland CNC testing.  All pertinent symptomatology and findings must be reported in detail.  The examiner must also address the functional effects caused by bilateral hearing loss on the Veteran's daily life and social functioning.  

After reviewing the evidence of record, to include VA examination reports dated in December 2009 and March 2013, and with consideration of lay statements provided by the Veteran and his spouse, the examiner must determine whether there has been an improvement in the Veteran's bilateral hearing loss disability at any time during the pendency of the appeal.  If improvement in the Veteran's bilateral hearing loss impairment is found in the audiograms of record, the examiner must then discuss whether the identified improvement constitutes an actual improvement in the Veteran's ability to function in ordinary conditions of life and work.  

Additionally, if an improvement of the Veteran's hearing impairment has been shown by the audiograms of record, the examiner must provide any explanation for such improvement.  

2.  The Veteran must be afforded an orthopedic VA examination to determine the severity of his service-connected lumbar spine disability.  The Veteran's electronic claims file must be made available to and reviewed by the clinician in conjunction with the examination.  All findings and diagnoses must be fully reported.  The examiner must conduct full range of motion studies on the service-connected lumbar spine disability. 

The examiner must first record the range of range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and with range of motion measurements of the opposite undamaged joint, if any.  The examination report must confirm that all such testing has been made and reflect the results of the testing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner must clearly explain why that is so.  

Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected lumbar spine disability.  

3.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examinations, documentation must be obtained which shows that notice scheduling the examinations was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  

4.  After the development requested has been completed, the RO must review the examination reports to ensure that they are in complete compliance with the directives of this Remand.  If either report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  Once the above action has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If either benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


